Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 5 is objected to because of the following informalities:  “the dental implant drill of claim 1” in line 1, should read “the dental implant drill of claim 4”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the dental implant drill of claim 1” in line 1, should read “the dental implant drill of claim 4”.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: [0018] last sentence does not have an end period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 12 and 13 recites the limitation "one or more drill bits" in Line 1.  It is unclear how one drill bit can be either a different width or how each flange portion of one drill bit can be a different depth. Further, if there is only one drill bit there is only one width and one flange portion depth throughout, and not different widths and depths.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenealy (US 20060085005).
Regarding Claim 1, Kenealy, in the same field of endeavor discloses, a dental implant drill bit 42 (abstract; Paragraph [0034]), the dental implant drill bit comprising; a longitudinal body portion (labeled below) having guide markings 54; a central bore 50 longitudinally extending through the longitudinal body portion (Paragraph [0036]); a proximal end (labeled below) portion having a drill tip 48; a flange portion (labeled below) disposed in a medial portion (labeled below) of the longitudinal body portion; and a connecting portion 44 having a distal end portion, wherein the distal end portion is configured to couple to a driver (Paragraph [0034]).

    PNG
    media_image1.png
    811
    467
    media_image1.png
    Greyscale

Regarding Claim 4, Kenealy discloses a dental implant drill 30, the dental implant drill 30 comprising: a drill bit 42 comprising a longitudinal body portion (labeled below) having guide markings 54; a central bore 50 longitudinally extending through the longitudinal body portion (Paragraph [0036]); a proximal end (labeled below) portion having a drill tip 48; a flange portion (labeled below) disposed in a medial portion (labeled below) of the longitudinal body portion; and a connecting portion 44 having a distal end portion, wherein the distal end portion is configured to couple to a driver (Paragraph [0034]).

    PNG
    media_image1.png
    811
    467
    media_image1.png
    Greyscale

Regarding Claim 7, Keneally discloses a method (abstract) of using a dental implant drill 30 for a dental osteotomy (paragraph [0045]) comprising: drilling a hole (paragraph [0013]) using the dental implant drill 30, wherein said hole is of a desired width and depth for receiving an implant (Paragraph [0046]), and wherein the dental implant drill 30 comprises a drill bit 42, the drill bit 42 comprising a longitudinal body portion (labeled above) having guide markings 54, a central bore 50 longitudinally extending through the longitudinal body portion, a proximal end (labeled above) portion having a drill tip 48, a flange portion (labeled above) disposed in a medial portion (labeled above) of the longitudinal body portion, and a connecting portion 44 having a distal end portion (figure 6), wherein the distal end portion is configured to couple to a driver (see Figure 4; Paragraph [0034]); and internally irrigating the drill bit through the central bore while drilling said hole. (Paragraph [0036]).
Regarding Claim 10, Kenealy discloses a dental implant drill bit 42 kit (Paragraph [0046]) comprising one or more drill bits 42 (Paragraph [0046]), wherein each of said one or more drill bots 42 comprises: a longitudinal body portion (labeled above) having guide markings 54, a central bore 50 longitudinally extending through the longitudinal body portion, a proximal end (labeled above) portion having a drill tip 48, a flange portion (labeled above) disposed in a medial portion (labeled above) of the longitudinal body portion, and a connecting portion 44 having a distal end portion (figure 6), wherein the distal end portion is configured to couple to a driver (see Figure 4; Paragraph [0034]);
	Regarding Claims 2, 5, and 11, Kenealy discloses the central bore is configured to provide irrigation (Paragraph [0036]).
Regarding Claims 3, 6, 9 and 14, Kenealy discloses the drill bit is disposable. It is inherent that drill bit is disposable because one can just throw it away after use.
Regarding Claim 8, Kenealy discloses the drill bit 42 for drilling the hole (Paragraph [0035]) for receiving the implant is singular (Paragraph [0035] discloses the cutting edge slices the bone tissue to develop a bore, since bore is singular therefore the drill creates a singular hole for the implant singularly in the jawbone).
Regarding Claim 12, Keneally discloses the one or more drill bits are of different widths (Paragraph [0046]).
Regarding Claim 13, Keneally discloses the flange portion (labeled above) of each of the one drill bits is of a different depth (Paragraph [0046]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772